DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending. 
Claims 1-15 are rejected, grounds follow.

Priority

Examiner acknowledges that instant application is a Continuation of Application 15/959,063 (now US patent # 10,996,652) and has been accorded the benefit of the original priority date.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “dividing an initial model into a plurality of segments, the initial model defining a geometry of an object”; “calculating for each of the plurality of segments, a predicted deformation of the segment based on a predicted deformation of the geometry of the object between a printed state and a finished state”; “calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the predicted deformation, the modified geometry compensating for the predicted deformation of corresponding portions of the printed object”;  which is a mental process that may be performed in the human mind. (See MPEP 2106.04(a)(2)(III)). Notwithstanding the apparent implementation of the method by a computer; as the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306,1335; USPQ2d 1681, 1702 (Fed. Cir. 2015). (Examiner notes for completeness of the record that the limitations could also be considered a claim directed to a mathematical calculation without significantly more, see MPEP 2106.04(a)(2)(I)). 

This judicial exception is not integrated into a practical application because while claim 1 recites the additional elements of “an additive manufacturing system”, “an initial model”, and “updating print parameters of the object to incorporate the modified geometry, the print parameters defining a printed geometry of the object” the elements are not evidence of integration into a practical application because the additional elements are no more than insignificant extra-solution activity, such as mere data gathering necessary to carry out the abstract idea (see MPEP 2106.05(g)); mere instruction to apply the exception to a particular field, such as 3D printing, using a general purpose computer to receive input or store data, and fail to recite sufficient details of how a solution to a problem is accomplished (see MPEP 2106.05(f)).

When viewed as a whole the claim appears to recite general purpose computers performing observation, evaluation, judgment and/or opinion, practically performable in the human mind, recited at a high level of generality such as to amount to no more than general instructions to apply the abstract idea by application of generic computation, which is not evidence of a practical application. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respects to the integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components to perform necessary data gathering and general purpose computer functions; and recite activity that has been generally recognized by the courts to be insignificant, well-understood, routine and conventional functions of general purpose computers; see MPEP 2106.05(d)(II) (“receiving or transmitting data over a network”, “performing repetitive calculations”, “storing and retrieving information in memory”) and the recitation of the initial model and updating parameters of the object model to incorporate the modified geometry is extrasolution activity which is so broadly claimed as to fail to recite sufficient details of how a solution to a problem is accomplished; amounting to no more than an instruction to ‘apply’ the abstract idea. (see MPEP 2106.05(f)).

Regarding the dependent claims 3-5, 7-14, this claim recites the abstract idea outlined above, but-for additional steps of calculating stress values (Claim 3), modifications according to stress values (Claim 4), stress value based upon center of gravity / gravitational force (Claims 5, 10, and 12), predicting deformation due to sintering or debinding (Claims 7, 8, and 10), predicting deformation due to anisotropy or artifacts in the material used for printing (Claims 9 and 11); predicting deformation due to shrinkage (Claim 13); or predicting support structure locations (14);  which are each a refinement of the abstract idea itself involving observation, evaluation, judgment and/or opinion;  and are accordingly also not sufficient to evidence practical integration nor recite elements sufficient to amount to significantly more than the judicial exception.

Regarding Dependent Claim 6, the additional limitation “wherein updating the print parameters includes generating a correction model of the object, the correction model defining the printed geometry of the object with modifications to the initial model based on the modified geometry” is merely reciting an intended field of use, loosely tying the abstract idea to a general technological environment (See MPEP 2106.05(h)).
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komzsik US Pg-Pub 2016/0246908 (hereafter KOMZSIK).

Regarding Claim 1, KOMZSIK discloses:
A method of configuring an additive manufacturing system (see figs. 3 and 4), comprising: 
dividing an initial model (see fig. 4, [0041] “FE model”) into a plurality of segments, ([0041] “layers”) the initial model defining a geometry of an object; ([0039] “The system receives a finite element (FE) model of a part to be manufactured”)
calculating, for each of the plurality of segments, ([0046] Steps 310 and 315 (and optionally 320) can be performed as a repeating iterative process, so that successive FE layer meshes are defined and simulated to modify the FE model”) a predicted deformation of the segment based on a predicted deformation  of the geometry of the object ([0031] “From the structural simulation deformation of the part is calculated”)  between a printed state and a finished state; ([0024] “Disclosed embodiments … numerically predict the mechanical deformation of a part caused by repeated heating and cooling during selective laser sintering.”)
calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the predicted deformation, ([0046] “Steps 310 and 314 (and optionally 320) can be performed as a repeating iterative process so that successive FE layer meshes are defined and simulated to modify the FE model...”)
the modified geometry compensating for the predicted deformation of corresponding portions of the printed object; ([0046] “… In such a way, the modified FE model represents the cumulative effect of the distortions”)
and updating print parameters of the object to incorporate the modified geometry, the print parameters defining a printed geometry of the object. ([0045] “The modified FE model is a model of the part to be manufactured, and represents the part including deformations produced by the simulated manufacture process”)



Regarding Claim 2, KOMSZIK discloses all of the limitations of parent Claim 1, 
KOMZSIK further discloses:
further comprising printing the object based on the updated print parameters. (fig. 3, 325 “Manufacture Part”)

Regarding Claim 3, KOMSZIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
further comprising calculating, for each of the plurality of segments, a stress value representing a predicted measure of stress applied to a corresponding portion of a printed object, ([0031] “Structural analysis: Disclosed embodiments, using structural simulation tools … can calculate the mechanical stress associated with this temperature change”)
the stress value being calculated as a function of a cross-sectional area of the segment and a mass of segments located above the segment. ([0040] “The simulation parameters can also include structural load information for the part, such as weight, mass, density, or other parameters for specific points of the part; [0031] “Structural loads, such as gravity, can also be specified”)

Regarding Claim 4, KOMZSIK discloses all of the limitations of parent Claim 3;
KOMZSIK further discloses:
further comprising calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the stress value, ([0031] “Structural analysis: Disclosed embodiments, using structural simulation tools … can calculate the mechanical stress associated with this temperature change. [0031] “From the structural simulation, deformation of the part is calculated.”)
the modified geometry compensating for a predicted deformation of the corresponding portion of the printed object as a result of the stress. ([0046] Steps 310 and 315 (and optionally 320) can be performed as a repeating iterative process, so that successive FE layer meshes are defined and simulated to modify the FE model. In such a way, the modified FE model represents cumulative effect of the distortions.)

Regarding Claim 6, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
wherein updating the print parameters includes generating a correction model of the object, ([0045] “The modified FE model is a model of the part to be manufactured, and represents the part including deformations produced by the simulated manufacture process”)
the correction model defining the printed geometry of the object with modifications to the initial model based on the modified geometry. ([0045] “The modified FE model is a model of the part to be manufactured, and represents the part including deformations produced by the simulated manufacture process”)


Regarding Claim 7, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
wherein the predicted deformation is based on a predicted deformation of the object during a sintering process. ([0024] “Disclosed embodiments … numerically predict the mechanical deformation of a part caused by the repeated heating and cooling during selective laser sintering.”)

Regarding Claim 8, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
wherein the predicted deformation is based on a predicted deformation of the object during a debinding process. ([0025] “After each finite element layer mesh is added to the domain, a coupled thermo-structural analysis can be performed to calculate the temperature and mechanical deformation for the heating and cooling during SLS or SLM.”)
(examiner notes for clarity of the record that debinding is a heating process; see e.g. instant application [0061] “in general debinding may be performed … thermally … in a… baking operation”)

Regarding Claim 10, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
wherein the predicted deformation is based on a predicted gravitational force ([0031] Structural constraints can be specified to indicate whether the part is constrained at any time. Structural loads, such as gravity, can also be specified if necessary.”) on the object during a sintering process. ([0024] “Disclosed embodiments … numerically predict the mechanical deformation of a part caused by the repeated heating and cooling during selective laser sintering.”)

Regarding Claim 12, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK further discloses:
wherein the predicted deformation is based on a predicted deformation of the segment based on a predicted gravitational force on the object. ([0031] Structural constraints can be specified to indicate whether the part is constrained at any time. Structural loads, such as gravity, can also be specified if necessary.”)

Regarding Claim 15, KOMZSIK discloses: 
A method of manufacturing an object (see figs. 3 and 4), comprising: 
dividing an initial model (see fig. 4, [0041] “FE model”) into a plurality of segments, ([0041] “layers”) the initial model defining a geometry of an object; ([0039] “The system receives a finite element (FE) model of a part to be manufactured”)
calculating, for each of the plurality of segments, ([0046] Steps 310 and 315 (and optionally 320) can be performed as a repeating iterative process, so that successive FE layer meshes are defined and simulated to modify the FE model”) a predicted deformation of the segment based on a predicted deformation  of the geometry of the object ([0031] “From the structural simulation deformation of the part is calculated”)  between a printed state and a finished state; ([0024] “Disclosed embodiments … numerically predict the mechanical deformation of a part caused by repeated heating and cooling during selective laser sintering.”)
calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the predicted deformation, ([0046] “Steps 310 and 314 (and optionally 320) can be performed as a repeating iterative process so that successive FE layer meshes are defined and simulated to modify the FE model...”)
the modified geometry compensating for the predicted deformation of corresponding portions of the printed object; ([0046] “… In such a way, the modified FE model represents the cumulative effect of the distortions”)
and updating print parameters of the object to incorporate the modified geometry, the print parameters defining a printed geometry of the object; ([0045] “The modified FE model is a model of the part to be manufactured, and represents the part including deformations produced by the simulated manufacture process”)
printing a part according to the updated print parameters; (fig. 3, 325 “Manufacture Part”)
and sintering the part, the sintering causing the part to transform toward a geometry corresponding to the geometry of the object. ([0024] “Disclosed embodiments … numerically predict the mechanical deformation of a part caused by the repeated heating and cooling during selective laser sintering.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMZSIK in view of Prevost et al., “Make it Stand: Balancing Shapes for 3D Fabrication” ACM transactions on Graphics, Vol. 32, No 4., Article 81, July 2013. (hereafter PREVOST).

Regarding Claim 5, KOMZSIK teaches all of the limitations of parent Claim 3,
KOMZSIK differs from the claimed invention in that:
KOMZSIK does not clearly articulate: wherein the stress value is calculated as a function of a location of a center of gravity of segments located above the segment.

However, PREVOST teaches that it is important to consider the center of gravity when determining whether a 3D printed model (or sub-part) of an object is properly supported by the material below it.  (Page 81:2 “To maintain static equilibrium, the center of mass of an object must project along the gravity direction into the support polygon.” “The base of support … is determined by the set of the lowest mesh vertices with respect to the gravity direction.”) PREVOST also uses this determination of center of gravity in order to determine how to modify the CAD model in order to arrive at a printable final model. (see e.g. 81:4, “Stability Optimization” – “We therefore approach the stability optimization with an iterative process that alternates between inner volume and object geometry optimization. In the first phase, we aim to find the optimal mass distribution inside the object, assuming a fixed surface meshMO. In the second phase, we aim to deform the object to improve stability while preserving features.”)

KOMZSIK and PREVOST are from the same field of endeavor as applicant’s invention of simulation and model modification of 3D printable models, and contain overlapping structural and functional similarities. Each receives a model input of an object to be manufactured, performs model analysis in order to determine ways in which to modify the input model to improve manufacturability, and then prints the resulting modified model. 

Accordingly, one of ordinary skill before the effective filing date of the application could have applied the teachings of PREVOST to monitor the center of gravity in order to determine whether a free-standing portion of the object of KOMZSIK is properly supported during the layer by layer analysis of the method of KOMZSIK. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to improve the stability of the resulting object, as suggested by PREVOST (see e.g. 81:4, “Stability Optimization” – “We therefore approach the stability optimization with an iterative process that alternates between inner volume and object geometry optimization. In the first phase, we aim to find the optimal mass distribution inside the object, assuming a fixed surface meshMO. In the second phase, we aim to deform the object to improve stability while preserving features.”)


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMZSIK further in view of Dasappa et al., US Pg-Pub 2018/0321659 (hereafter DASAPPA).

Regarding Claim 9, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK differs from the claimed invention in that:
KOMZSIK does not clearly articulate: wherein the predicted deformation is based on a predicted anisotropic distortion due to anisotropy in a material composition of the object in the printed state.

However, DASAPPA teaches a 3D printer (see [0001] “3-D printing”) which combines regions of dissimilar materials with varying compositions i.e. material anisotropy ([0028] “Various regions can use materials with varying stiffness or yield strength within a digital model to generate an optimized printable digital model.”) including modifying a 3D model to compensate for deformation from the anisotropic properties of the materials by varying at least density of the in-fill. ([0029] The regions of differing printing densities may be implemented by varying a printing composite material, by varying a printing pattern, by using dissimilar materials, by varying other printing variables, and by various combinations thereof. A printing density may be selected to correspond to each of these regions of various stress levels within the cantilever beam.)

KOMZSIK and DASAPPA are from the same field of endeavor as applicant’s invention of simulation and model modification of 3D printable models, and contain overlapping structural and functional similarities. Each receives a model input of an object to be manufactured, performs model analysis in order to determine ways in which to modify the input model to improve manufacturability, and then prints the resulting modified model. 

Accordingly, one of ordinary skill before the effective filing date of the application could have applied the teachings of DASAPPA compensate for expected contraction or expansion associated with a pattern fill of an interior of an object during the layer by layer analysis of the method of KOMZSIK. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order provide structural advantages to the final object, as suggested by DASAPPA ([0028] “The regions of differing printing materials or densities are selected to result in desired characteristics for the resulting printed object, such as stiffness, strength, or other characteristics”)
Regarding Claim 11, KOMZSIK teaches all of the limitations of parent Claim 1,
KOMZSIK differs from the claimed invention in that:
KOMZSIK does not clearly articulate: wherein the predicted deformation is based on a predicted deformation caused by at least one artifact exhibited by print patterns of a printed object.

However, DASAPPA teaches a 3D printer (see [0001] “3-D printing”) which identifies print patterns of a printed object ([0035] “FIG. 3B shows a beam printed using a vertical printing pattern that includes a fine vertical fill 340, a coarse vertical fill 350, and a coarser vertical fill 360 corresponding to high, medium, and low stress regions ) and predicts deformations ([0035] “an expected contraction (e.g., shrinkage) or expansion associated with printing”) due to artifacts of the print patterns ([0035] “For example, a printed bead route may be selected to compensate for expected contraction associated with a carbon fiber resin.”) including modifying the geometry of the printed object to compensate for the predicted deformation ([0035] “A vertical or horizontal fill pattern may be modified according to an expected contraction (e.g., shrinkage)”)

KOMZSIK and DASAPPA are from the same field of endeavor as applicant’s invention of simulation and model modification of 3D printable models, and contain overlapping structural and functional similarities. Each receives a model input of an object to be manufactured, performs model analysis in order to determine ways in which to modify the input model to improve manufacturability, and then prints the resulting modified model. 
Accordingly, one of ordinary skill before the effective filing date of the application could have applied the teachings of DASAPPA compensate for expected contraction or expansion associated with a pattern fill of an interior of an object during the layer by layer analysis of the method of KOMZSIK. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order provide structural advantages to the final object, as suggested by DASAPPA [0035] (In some examples, a combination of vertical and horizontal fill patterns would provide structural advantages, such as shown in FIG. 4B.” nb. 4B demonstrating correction of tension and compression strain on a printed part.)


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMZSIK further in view of Woodlock et al., US Pg-Pub 2021/0197485 (hereafter WOODLOCK).

Regarding Claim 13, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK differs from the claimed invention in that:
KOMZSIK does not clearly articulate: wherein the predicted deformation is based on a predicted difference between shrinkage of an outer layer of the object and shrinkage of an interior of the object during a sintering process.

However WOODLOCK teaches a 3D printing system including sintering (see e.g. [0043] “laser sintering machine”) which predicts a difference between shrinkage of an outer layer of the object and shrinkage of an interior of the object (see e.g. [0035] “The part section 228 may shrink by some amount, in which the amount of shrinkage may depend upon the type of the build material particles 206, the amount of radiation applied, ambient conditions, etc. The shrinkage … may not be uniform around the outer and inner boundaries 230, 232 of the part section as shown in FIG. 2.”) and compensates by modifying the geometry to facilitate fusing additional material near the shrinkage to compensate for predicted shrinkage. (see WOODLOCK claim 1: “fuse build material particles located in a certain area around the shrunken part section, wherein the certain area occupies a preset distance originating around the selected boundary of the layer of build material particles and extending toward an interior of the part section, and wherein the preset distance corresponds to an amount of shrinkage predicted to occur in the part section during the period of time.”)

KOMZSIK and WOODLOCK are from the same field of endeavor as applicant’s invention of simulation and model modification of 3D printable models, and contain overlapping structural and functional similarities. Each receives a model input of an object to be manufactured, performs model analysis in order to determine ways in which to modify the input model to improve manufacturability, and then prints the resulting modified model. 

Accordingly, one of ordinary skill before the effective filing date of the application could have applied the teachings of WOODLOCK to predict and compensate for shrinkage between outer and inner parts of the object due to processing, during the layer by layer analysis of the method of KOMZSIK. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to more closely match the original design of the 3D object, as suggested by WOODLOCK ([0022] “As a result, part sections of a 3D object may be formed in respective layers 106 of build material particles 108 to have more accurate surfaces, e.g., surfaces that closely match the original designs of the part sections. The part sections may thus form a 3D object that also closely matches the original design for the 3D object.”)


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMZSIK further in view of Moneta et al., US Pg-Pub 2016/0243644 (hereafter MONETA)

Regarding Claim 14, KOMZSIK discloses all of the limitations of parent Claim 1,
KOMZSIK differs from the claimed invention in that:
KOMZSIK does not clearly articulate: further comprising calculating a modified geometry of a support structure as a function of the predicted deformation, the support structure being printed concurrently with the object and being positioned beneath at least a portion of the object. 

However, MONETA teaches a method for manufacturing 3D printed objects which calculates a modified geometry of the object (see e.g. fig. 2) including modifying the geometry of support structures (MONETA, [0049] It is proposed to follow this morphing process M to overcome straightening/post-machining and to reduce or avoid support structures to constrain distortion) where the support structures are printed concurrently with the object and support the object from below. (see e.g. [0050] Between AM of part and geometry recording all other manufacturing process steps which may have an effect on distortion (e.g. … detachment of part from substrate, removal of support structures etc.) shall be included.”)

KOMZSIK and MONETA are from the same field of endeavor as applicant’s invention of simulation and model modification of 3D printable models, and contain overlapping structural and functional similarities. Each receives a model input of an object to be manufactured, performs model analysis in order to determine ways in which to modify the input model to improve manufacturability, and then prints the resulting modified model. 

Accordingly, one of ordinary skill before the effective filing date of the application could have applied the teachings of MONETA to modify the geometry of the support structures as well to the method of layer by layer analysis taught by KOMZSIK. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to reduce the material used in support structures, as suggested by MONETA (MONETA, [0049] It is proposed to follow this morphing process M to overcome straightening/post-machining and to reduce or avoid support structures to constrain distortion)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,996,652. Although the claims at issue are not identical, they are not patentably distinct from each other because as illustrated in the table below, the reference patent discloses all of the limitations of the claims at issue in the instant application.
Instant Application
Reference 10,996,652
Comment
1. A method of configuring an additive manufacturing system, comprising: dividing an initial model into a plurality of segments, the initial model defining a geometry of an object;
1. a method of printing an object comprising: dividing an object model into a plurality of slices with a thickness in a Z-direction, the model defining a first geometry of an object;
Slices and segments of a model are equivalents, the object model is the initial model which defines a geometry of an object.
calculating, for each of the plurality of segments, a predicted deformation of the segment based on a predicted deformation of the geometry of the object between a printed state and a finished state;
calculating, for each of the plurality of slices, a measure of stress … and predicting a deformation upon the slice will occur according to the measure of stress as a result of a sintering process following deposition of all the layers.
the more specific recitation of the stress and change in a sintering step nevertheless anticipates the broad recitation of a deformation due to a predicted deformation between a printed (e.g. green) and finished (e.g. sintered) state. 
calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the predicted deformation, the modified geometry compensating for the predicted deformation of corresponding portions of the printed object;
Calculating a modified geometry for the slice, the modified geometry compensating for the deformation;

and updating print parameters of the object to incorporate the modified geometry, the print parameters defining a printed geometry of the object.
Calculating a second geometry of the object from the collective of the modified geometries for each of the slices, the second geometry corresponding to a print geometry for the object;
The print parameters may comprise a modified object model, see instant application claim 6.
2. The method of claim 1, further comprising printing the object based on the updated print parameters.
Claim 1. … printing the object based on the second geometry.

3. The method of claim 1, further comprising calculating, for each of the plurality of segments, a stress value representing a predicted measure of stress applied to a corresponding portion of a printed object, 
Claim 1 … calculating for each of the plurality of slices, a measure of stress

the stress value being calculated as a function of a cross-sectional area of the segment and a mass of segments located above the segment.
(Claim 1) Using a cross-sectional area of the slice and calculated weight of material residing atop the slice

4. The method of claim 3, further comprising calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the stress value, the modified geometry compensating for a predicted deformation of the corresponding portion of the printed object as a result of the stress.

Claim 1, … calculating a modified geometry for the slice, the modified geometry compensating for the deformation
See claim 1, the “deformation” is predicted to occur according to the measure of stress for the corresponding slice.
5. The method of claim 3, wherein the stress value is calculated as a function of a location of a center of gravity of segments located above the segment.

5. The method of claim 1, wherein the measure of stress is calculated based on a location of a center of gravity of slices located above the slice.

6. The method of claim 1, wherein updating the print parameters includes generating a correction model of the object, the correction model defining the printed geometry of the object with modifications to the initial model based on the modified geometry.

Claim 1, … calculating a second geometry of the object from the collective modified geometries of each of the slices, the second geometry corresponding to a print geometry for the object

7. The method of claim 1, wherein the predicted deformation is based on a predicted deformation of the object during a sintering process.
Claim 1, … predicting a deformation upon the slice will occur… as a result of a sintering process

8. The method of claim 1, wherein the predicted deformation is based on a predicted deformation of the object during a debinding process.
Claim 14. The method of Claim 10, wherein calculating for each slice further comprises quantifying a predicted loss of dimensional stability in debinding, due to loading.
Although not presented in a single claim, basing the prediction on a predicted deformation during debinding is anticipated by the reference claims when viewed as a whole
9. (omitted because not rejected for double patenting)


10. The method of claim 1, wherein the predicted deformation is based on a predicted gravitational force on the object during a sintering process
Claim 1 .. calculated weight of material residing atop the slice according to                                             
                                                σ
                                                =
                                                
                                                    
                                                        g
                                                        *
                                                        
                                                            
                                                                m
                                                            
                                                            
                                                                a
                                                                b
                                                                o
                                                                v
                                                                e
                                                                 
                                                                s
                                                                e
                                                                g
                                                                m
                                                                e
                                                                n
                                                                t
                                                            
                                                        
                                                    
                                                
                                                /
                                                 
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        s
                                                        e
                                                        g
                                                        m
                                                        e
                                                        n
                                                        t
                                                    
                                                
                                            
                                         
… predicting a deformation upon the slice will occur… as a result of a sintering process
“g” is gravity, see Col. 19, line 30.
11. (omitted because not rejected for double patenting)


12. The method of claim 1, wherein the predicted deformation is based on a predicted deformation of the segment based on a predicted gravitational force on the object.
Claim 1 .. calculated weight of material residing atop the slice according to                                             
                                                σ
                                                =
                                                
                                                    
                                                        g
                                                        *
                                                        
                                                            
                                                                m
                                                            
                                                            
                                                                a
                                                                b
                                                                o
                                                                v
                                                                e
                                                                 
                                                                s
                                                                e
                                                                g
                                                                m
                                                                e
                                                                n
                                                                t
                                                            
                                                        
                                                    
                                                
                                                /
                                                 
                                                
                                                    
                                                        A
                                                    
                                                    
                                                        s
                                                        e
                                                        g
                                                        m
                                                        e
                                                        n
                                                        t
                                                    
                                                
                                            
                                         

“g” is gravity, see Col. 19, line 30.
13. (omitted because not rejected for double patenting)


14. (omitted because not rejected for double patenting)



15. A method of manufacturing an object, comprising: dividing an initial model into a plurality of segments, the initial model defining a geometry of an object; 
 
 
 
 
 
 

1. a method of printing an object comprising: dividing an object model into a plurality of slices with a thickness in a Z-direction, the model defining a first geometry of an object;
Slices and segments of a model are equivalents, the object model is the initial model which defines a geometry of an object.
calculating, for each of the plurality of segments, a predicted deformation of the segment based on a predicted deformation of the geometry of the object between a printed state and a finished state; 
calculating, for each of the plurality of slices, a measure of stress … and predicting a deformation upon the slice will occur according to the measure of stress as a result of a sintering process following deposition of all the layers.
the more specific recitation of the stress and change in a sintering step nevertheless anticipates the broad recitation of a deformation due to a predicted deformation between a printed (e.g. green) and finished (e.g. sintered) state
calculating, for each of the plurality of segments, a modified geometry of the segment as a function of the predicted deformation, the modified geometry compensating for the predicted deformation of corresponding portions of the printed object;
Calculating a modified geometry for the slice, the modified geometry compensating for the deformation;

and updating print parameters of the object to incorporate the modified geometry, the print parameters defining a printed geometry of the object; 
Calculating a second geometry of the object from the collective of the modified geometries for each of the slices, the second geometry corresponding to a print geometry for the object;
The print parameters may comprise a modified object model, see instant application claim 6.
printing a part according to the updated print parameters; 
Claim 1. … printing the object based on the second geometry.

and sintering the part, the sintering causing the part to transform toward a geometry corresponding to the geometry of the object.
Claim 1. … a deformation predicted to occur as a result of a sintering process following deposition of all of the layers; …
Although a sintering step is not expressly disclosed; this is nevertheless anticipated by reference Claim 1 because the predicted deformation of reference claim 1 is a result of applying a sintering process following deposition.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yerazunis, et al., US Pg-Pub 2015/0021830 – cited particularly for disclosing an extrusion type printer which includes a model analysis process that considers stress tensors from finite analysis, in order to reduce anisotropic loading limits on 3D printed objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119 


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119